Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.13 Page 1 of 23




INDEX TO EXHIBITS TO NOTICE OF REMOVAL OF ACTION UNDER
                28 U.S.C. § 1441(b) DIVERSITY

Exhibit          Bates Number

A                000001 – 000022

B                000023 – 000024

C                000025 - 000027

D                000028 - 000030

E                000031 - 000032
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.14 Page 2 of 23




                  EXHIBIT A

                                                                    Exhibit A
                                                                    000001
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.15 Page 3 of 23




   1 THE OTTINGER FIRM, PC
     ROBERT W. OTTINGER (SBN 156825)
   2 ANDREW MAILHOT (SBN 238956)
     535 Mission Street
   3 San Francisco, CA 94105
     Phone: (415) 262-0096
   4 Fax: (212) 571-0505
     Email: robert@ottingerlaw.com
   5 andrew.mailhot@ottingerlaw.com

   6 Attorneys for Plaintiff
       WSTINJUREK
   7

   8                              SUPERIOR COURT OF CALIFORNIA

   9                              FOR THE COUNTY OF SAN DIEGO

  10 WSTIN JUREK,                                Case No.

  11                Plaintiff,                   COMPLAINT FOR

  12         vs.                                 DECLARATORY JUDGMENT

  13 PILLER USA, INC., a New York Corporation,   UNFAIR COMPETITION
     dlb/a PILLER POWER SYSTEMS; AND does
  14 1 THROUGH 50,
                                                 Complaint Filed:   November. 18 2020
  15                Defendants.                  Trial Date:        None yet

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



                                           COMPLAINT
                                                                                Exhibit A
                                                                                000002
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.16 Page 4 of 23




   1                                            INTRODUCTION

   2             1.   Defendant Piller USA, Inc., dlb/a Piller Power Systems ("Piller" or "Defendant") is
   3
       attempting to enforce various restrictive covenants against its former employee, Plaintiff Justin
   4
       Jurek ("Mr. Jurek" or "Plaintiff') despite the fact that Mr. Jurek lived and worked exclusively in
   5
       California during his employment with Defendant, despite the clear unenforceability of these
   6
       restrictions under California's strong public policy prohibiting non-competes and similar
   7
   8 restrictive covenants (including overbroad confidentiality/non-disparagement agreements).

   9             2.   Defendant has threatened enforcement litigation both against Plaintiff and his new

  lO employer, Hitec Power Protection, Inc. ("Hitec").       Because Defendant's attempt to enforce the
  11
       above-referenced restrictions against Mr. Jurek violate California law and public policy, Plaintiff
  12
       is compelled to seek relief from this Court in the form of a declaratory judgment that the
  13
       restrictive covenants in question are invalid, and further for injunctive relief prohibiting Defendant
  14

  15 from seeking to enforce such restrictions against him.

  16                                    PARTIES AND JURISDICTION

  17             3.   Plaintiff Justin Jurek is an individual who was at all times during his employment
  18
       with Defendant a resident of the state of California. Mr. Jurek was employed by Defendant from
  19
       November 2010 until on or about July 3, 2020 in the capacity of District Sales Manager- West
  20
       Coast. In that capacity, Mr. Jurek lived and worked in the State of California, both in Piller's
  21
       Santa Clara, California office location as well as from his home in California.
  22

  23       Ill
 24        Ill
 25
           Ill
 26
           Ill
 27

 28        Ill


                                                       -2-
                                                    COMPLAINT
                                                                                               Exhibit A
                                                                                               000003
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.17 Page 5 of 23




   1          4.     Mr. Jurek is currently employed by Hitec Power Protection, Inc., a Texas

   2 Corporation with offices and operations in California, in the capacity of Western Sales Director.

   3
       As was his employment with Piller, Mr. Jurek's employment with Hitec is based in California.
   4
       Mr. Jurek has worked for Hitec since July 6, 2020. Hitec produces and sells diesel-powered rotary
   5
       uninterruptible power supply ("UPS") units and makes backup power supplies used by customers
   6
       that need alternate power sources to cover power outages and related issues.
   7

   8          5.     On information and belief, Defendant Piller USA, Inc. dlb/a Piller Power Systems is

   9 a corporation incorporated in the state of New York with headquarters at 45 Wes Warren Dr,

  lO Middletown, NY 10941-2047. Piller has offices in California, including in Santa Clara,
  11
       California, and regularly conducts business in California and makes sales to California customers.
  12
       Piller produces and sells rotary and static non-diesel rotary UPS units (unlike the diesel product
  13
       offered by Hitec), and also sells various backup power supplies.
  14

  15          6.     This Court has personal jurisdiction over Defendant pursuant to California Code of

  16 Civil Procedure Section 410.10 because Defendant regularly transacts business in the state of

  17 California and employed and/or employs residents of California, including Plaintiff. Further, the
  18
       subject matter of this dispute, including most notably Plaintiff's signing of his employment
  19
       agreement and the performance of his job duties for Defendant, took place in the state of
  20
       California.
  21
              7.     Venue is appropriate in this Court under Code of Civil Procedure Section 395(a)
  22
  23 because Defendant does not reside in this state and Plaintiff designates this county as venue due to

  24 his having entered into the parties' agreement in this county and having performed the bulk of his

  25 work as an employee of Defendant in this county.
  26          Ill
  27
              Ill
  28
              Ill

                                                        -3-
                                                   COMPLAINT
                                                                                              Exhibit A
                                                                                              000004
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.18 Page 6 of 23




   1           8.   This matter is ripe for adjudication because there exists an actual controversy

   2 between Plaintiff and Defendant regarding the enforceability of the restrictive covenants in the

   3
       parties' employment agreement, such that the Court can provide definitive and conclusive relief by
   4
       judgment. The dispute between Plaintiff and Defendant is sufficiently concrete to make
   5
       declaratory relief appropriate, and the withholding of judicial consideration would result in a
   6
       hardship to the parties.
   7

   8                                                 FACTS

   9          9.    On or about November 15, 2010, Mr. Jurek was hired by Piller in the role of District

  1O Sales Manager - West Coast. As noted above, Piller produces and sells static and rotary non-

  11
       diesel UPS units. Piller also produces flywheel energy storage technology for critical power
  12
       infrastructure applications. At one point, Piller did have a diesel rotary UPS product, but on
  13
       information and belief discontinued selling or marketed that product many years ago. Instead,
  14

  15 Piller offers customers a rotary UPS-only solution, and its customers must use a third party to

  16 provide backup diesel generation.

  17          10.   At the time of Mr. Jurek's hire, and as a condition of said hire, Piller required Mr.
  18
       Jurek to execute an "Offer Letter of Employment" ("Offer Letter" or "Agreement"), which Mr.
  19
       Jurek did execute from his home in San Diego, California on November 15, 2010. A true and
  20
       correct copy of this Offer Letter is appended hereto as Exhibit A. Of relevant note, Section Five
  21
       (5) of the Agreement, which is titled "Confidentiality; Restrictive Covenants" purports to bind Mr.
  22
  23 Jurek to numerous post-employment restrictions, including a ''Non-Disclosure" provision, a

  24 customer ''Non-Solicitation" provision, and a "Non-Compete."

  25          11.   The Offer Letter specified that Mr. Jurek would work in Piller' s California offices,
  26
       and throughout the course of his employment with Piller Mr. Jurek did, in fact, work in California,
  27
       either at Piller's Santa Clara offices or from his home in San Diego.
  28

                                                        -4-
                                                   COMPLAINT
                                                                                               Exhibit A
                                                                                               000005
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.19 Page 7 of 23




   1              12.   On July 3, 2020, Mr. Jurek resigned from his employment with Piller.

   2              13.   Thereafter, on July 6, 2020, Mr. Jurek was hired by Hitec Power Protection, Inc.
   3
       Hitec produces and sells a rotary UPS that is tied to a backup standby engine offering the
   4
       functionality of critical and standby power in a single product. Hitec's UPS is an "all-in-one"
   5
       product connected to a diesel generator with a coupling clutch, as opposed to Piller' s product
   6
       which requires an electronic connection to a third-party diesel generator. Hitec hired Mr. Jurek in
   7
   8 the role of Western Sales Director.

   9              14.   On or about October 23, 2020, Piller sent Mr. Jurek a "cease and desist" letter in
  1O which Piller alleged that Mr. Jurek was in violation of Section 5 of the parties' Agreement.

  11
       Piller' s cease and desist letter specifically referenced the non-compete clause as well as the non-
  12
       disclosure and non-solicitation provisions in the Agreement. In this October 23, 2020 letter, Piller
  13
       demanded that Mr. Jurek cease and desist the alleged violations of the parties' Agreement, and
  14

  15 further threatened legal action against Mr. Jurek and Hitec. The letter specifically referenced
  16 Piller's intent to seek compensatory and punitive damages, and to seek "appropriate injunctive

  17 relief' against Mr. Jurek and Hitec.

  18
            Ill
  19
            Ill
  20
            Ill
  21

  22        Ill

  23        Ill
  24
            Ill
  25
            Ill
  26
            Ill
  27

  28        Ill


                                                         -5-
                                                      COMPLAINT
                                                                                                 Exhibit A
                                                                                                 000006
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.20 Page 8 of 23




    1       15. In subsequent communications with Mr. Jurek, Piller maintained a position consistent with

    2           that stated in its October 23, 2020 cease and desist letter, and reiterated its intent to take
    3
                legal action against Mr. Jurek should he not abide by the restrictions contained in his Offer
   4
                Letter. 1
    5
            16. As a California resident and California employee of Piller, the parties' employment
    6
                relationship was and is governed by the laws of the state of California. 2
   7

    8       17. Except in limited circumstances ( e.g. the sale of a business), California law declares "every

   9            contract by which anyone is restrained from engaging in a lawful profession, trade, or

  10            business of any kind is to that extent void." Cal. Bus. & Prof. Code § 16600. 3 A post-
  11
                termination non-compete provision restricts employees in some way from practicing their
  12
                trade. So too does a non-solicitation provision. Such provisions restrict trade,
  13
                competition, and the free flow of information in the same manner as a non-compete
  14

  15            agreement. Consequently, California law forbids these forms of restrictive covenants. See,

  16            e.g., Edwards v. Arthur Anderson LLP (2008) 44 Cal.4th 937, 949-950.

  17           Ill
  18
               Ill
  19
               Ill
  20
        1
       The cease and desist letter also referenced restrictions contained in the "Trade Secrets and Proprietary Information
  21
          Covenant and Non-Compete Agreement" which Mr. Jurek was required to sign as a condition of his
  22      employment with Piller on November 29, 2010. Forpwposes of this Complaint, Plaintiff will refer collectively
          to these documents as the "Agreement." Attached hereto as Exhibit B.
     2
  23 This is true irrespective of any choice oflaw or choice of venue provisions in the Agreement Mr. Jurek was forced
         by Piller to execute as a condition of his employment. See, e.g., Application Group, Inc. v. Hunter Group, Inc.,
          61 Cal.App.4th 881, 902 (1st Dist. 1998) (invalidating foreign choice oflaw provision in dispute over post-
  24
          employment non-compete); see also Davis v. Advanced Care Techs., Inc., 2007 WL 2288298, at *7 (E.D. Cal.
          Aug. 8, 2007) (refusing to enforce a foreign choice of law provision in a non-compete agreement because doing
  25
          so would violate California's public policy); California Labor Code Section 925 (statutory provision codifying
          California's refusal to enforce foreign choice-of-law or choice-of-venue provisions in most employment
  26
          agreements).
     3
       California's Cartwright Act likewise recognizes that post-termination non-compete agreements and confidentiality
  27
          agreements are unlawful and void as against public policy.
  28


                                                              -6-
                                                           COMPLAINT
                                                                                                             Exhibit A
                                                                                                             000007
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.21 Page 9 of 23




   1

   2    18. Moreover, while there is an exception to Business & Professions Code Section 16600 for
   3
              the protection of trade secrets, California Courts limit the applicability of this section to
   4
              restrictions which are properly limited and tailored to the protection of trade secrets, as
   5
              opposed to overbroad confidentiality provisions which either facially go beyond an
   6
              employer's legitimate interest in protecting trade secrets or are applied by the employer in
   7

   8          an attempt to restrict its former employee's ability to work for a competitor.

   9    19. In spite of California's strong public policy prohibiting restraints on trade, and specifically

  10          prohibiting former employees from attempting to enforce non-compete, non-solicitation,
  11
              and overly broad confidentiality restrictions against departing employees, Piller has taken
  12
              the position that Mr. Jurek is bound by those provisions in the parties' Agreement, and has
  13
              threatened legal action against Mr. Jurek in an effort to bind him to these restrictions and to
  14

  15          obtain compensatory, punitive, and injunctive relief against him.

  16    20. Piller's aggressive and unlawful attempts to enforce these unenforceable restrictions have

  17          interfered and threaten to continue to interfere with Mr. Jurek's ability to perform his
  18
              duties as an employee of Hitec, and therefore to practice his trade.
  19
        21. Accordingly, Plaintiff files the instant declaratory relief and Unfair Competition action to
  20
              obtain a judicial declaration regarding the parties' legal rights and obligations with respect
 21
              to the restrictive covenants in question, and further to obtain an injunction prohibiting
 22

 23           Piller from further attempts to enforce these unlawful restrictions on his future

 24           employment.

 25     Ill
 26
        Ill
 27
        Ill
 28

                                                      -7-
                                                   COMPLAINT
                                                                                                 Exhibit A
                                                                                                 000008
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.22 Page 10 of 23




    1                                       FIRST CAUSE OF ACTION
                                             DECLARATORY RELIEF
   2
         22. Plaintiff adopts and incorporates by reference the preceding paragraphs of this Complaint
   3

   4        as if fully set forth herein.

   5     23. An actual case or controversy exists over the enforceability of the restrictive covenants

   6        contained in the parties' Agreement, including, inter alia, the non-compete, non-
   7
            solicitation, and confidentiality provisions of the parties' November 15, 2010 offer letter.
   8
            Piller asserts that Mr. Jurek is bound by these provisions and is prohibited from soliciting
   9
            Piller customers, prohibited from working for a competitor of Piller, and prohibited from
  10

  11        utilizing Piller's "confidential" information as Piller broadly defines that information in the

  12        Agreement. Mr. Jurek contends that the restrictions contained in the Agreement are

  13        overbroad and/or void as a matter of public policy and therefore unenforceable as a matter
  14        of relevant (California) law. Piller has already made efforts to enforce its unlawful
  15
            restraints on trade against Mr. Jurek and Hitec, including via threatened litigation.
  16
        24. Business and Professions Code§ 16600 renders every contract in restraint of trade void.
  17
            Further, Business and Professions Code §§ 17200 et seq. renders violations of Business
  18

  19        and Professions Code§ 16600 unfair and unlawful business practices.

  20    25. California has a strong public interest in protecting California residents and employees

  21        from unlawful restraints on trade, including, inter alia, non-compete agreements, non-
  22
            solicitation agreements, and overly broad confidentiality agreements.
  23
        26. California employees have a strong interest in having broad freedom to choose the
  24
            employer and work of their choice. California has a strong interest in protecting against
  25
            anti-competitive conduct from out-of-state employers, like Defendant, who would interfere
  26

  27        with the freedom of Plaintiff and other California employees.

  28

                                                     -8-
                                                  COMPLAINT
                                                                                             Exhibit A
                                                                                             000009
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.23 Page 11 of 23




    1    27. Accordingly, Plaintiff seeks a declaratory judgment finding that the restrictions contained

   2        in the Agreement are void and unenforceable, and that Plaintiff is free to work for Hitec (or
   3
            any other competitor of Piller), is free to solicit Piller customers, and is free to utilize
   4
            anything which does not constitute a trade secret of Piller in the process of competing with
   5
            Piller, in accordance with the above facts and law.
   6
        28. Plaintiff further seeks an order enjoining Defendant from taking any action that infringes in
   7

   8        any way with this privilege. Such action that must be enjoined includes the threatened or

   9        actual enforcement of any unlawful restraint of trade, including those restrictions contained

  10        in Section 5 of the Offer Letter, in the Trade Secrets And Proprietary Information
  11
            Covenant, and in the Non-Compete Agreement.
  12
                                       SECOND CAUSE OF ACTION
  13                                     UNFAIR COMPETITION
  14    29. Plaintiff adopts and incorporates by reference the preceding paragraphs of this Complaint
  15
            as if fully set forth herein.
  16
        30. Business and Professions Code§ 16600 renders every contract in restraint of trade void.
  17
        31. Business and Professions Code § 17700 et seq. renders violations of business &
  18

  19        Professions Code § 16600 an unfair and unlawful business practice.

  20    32. California has a strong interest in protecting employee mobility and protecting California

  21        residents against restraints on trade which would threaten said employee mobility.
  22
        33. By threatening litigation against Plaintiff and Hitec, Defendant has engaged in unfair
  23
            competition in accordance with the above facts and law. Defendant's unlawful and unfair
  24
            competition has caused and/or threatens to cause Plaintiff to lose money or suffer other
  25
            injury in fact. Accordingly, Defendant's conduct must be enjoined.
  26
  27

  28


                                                     -9-
                                                  COMPLAINT
                                                                                                Exhibit A
                                                                                                000010
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.24 Page 12 of 23




    1                                    PRAYER FOR RELIEF

    2   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

    3      1. Declaratory Judgment as set forth above;

    4      2. Appropriate injunctive relief ancillary to said declaratory judgment, as set forth above;
    5
           3. Appropriate injunctive relief under California's unfair competition law, as set forth above;
    6
           4. An award of reasonable attorneys' fees and costs;
    7
           5. All such other and further relief that the Court may deem just and proper.
    8

    9 JURY TRIAL DEMANDED

   10

   11 Dated: November 18. 2020                          THE OTTINGER FIRM, PC
   12

   13                                                   By:     Isl Andrew Mailhot
                                                              - - - -- - - -- - - - -- - -
                                                              AND REW MAILHOT
   14                                                         Attorneys for Plaintiff
                                                              Justin Jurek
   15

   16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                       -10-
                                                  COMPLAINT
                                                                                             Exhibit A
                                                                                             000011
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.25 Page 13 of 23




     EXHIBIT A




                                                                     Exhibit A
                                                                     000012
        Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.26 Page 14 of 23




                                                                                               PILLER
                                                                                                 Power Systems
            November 15, 2010


            Mr. Justin Jurek
            1220 Vienna Drive Spc 472
            Sunnyvale, CA

            Subject: Offer Letter of Employment ("Offer Letter")


            Dear Justin,

           We would like to take this opportunity to offer you the position of District Sales Mc;1nager - West
           Coast with f;iller USA, Inc. (working from Pillers office location in Santa Clara, Caljfornia)
           subject to the terms and conditions listed below. The normal duties are detailed in the attached
           job description.


                               1. Reporting
                                                 -
                                               You will report directly to the Vice President of Sales.
                                                                .


                              2.. Start Date   Your start date will be November 29, 2010 which will
                                               consist of an initial 90 day training period.


                              3. Base Salary                ~nnual, paid bi-weekly; to be r~wiewed in 3
                                               momns~·

                                               You will receive a car allowance of $900 per month paid
                                               via payroll with the first payroll of month. Allowance is
                                               paid in arrears.

                                               Sales Incentive Plan -To be diSGUSSed.
    ✓
✓

                              4. Benefits      The following are the current benefits offered by the
                                               Company for employees of your level. The Company
                                                reserv_e s the right to modify or change these benefits at
                                                any time afthe sole discretion of the Company. The
                                               ·descriptions of the benefits contained in this Offer Letter
                                                of employment are summaries only and the true details of
                                               the benefits are contained in the plans or policies
                                                themselves.

            {00025320}
                                                                                                  Piller USA. Inc.
                                                                                                  45 Turner Drive
                                                                                                  Middletown, NY 10941-2047
                                                                                                  USA
                                                                                                  T: 845 695 6609
                                                                                                  T: 800 597 6937
                                                                                                  F: 845 695 6692
           A Langley Holdings Company                                                             w\lw.piller.com




                                                                                                                     Exhibit A
                                                                                                                     000013
        Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.27 Page 15 of 23




                                                                                         PILLER•      .




                             A. Medical      On joining the Company, you will be eligible to join the
                             Insurance       Meritain medical insurance plan after 90 days of
                                             employment. This includes medical, vision and dental.
                                             There is a $25 per week contribution for a family plan,
                                             and $1 O for an individual plan.


                             B. Retirement   You will be eligible to join the Company's 401 (k) plan
                             Plan            immediately. The company will match employee
                                             contributions up to 3% of eligible earnings. This plan is
                                             more particularly described in the Summary Plan
                                             Description available Lipon request.

                             C. Leave        You will be entitled to all public holidays observed by the
                                             Company.

                                             Vacation time begins accruing immediately, but you may
                                             nol take vacation until employed by the Company for six
                                             (6) months. Vacation will accrue based on a calendar
                                             year as follows:

                                                            1st year- up to 2 weeks pro rata
                                                            2 - 7 years - 2 weeks
                                                            8-15 years-3 weeks
                                                            over 15 years - 4 weeks

                                             You will be eligible for up to fNe (5) paid sjck days each
                                             calendar year (prorated for partial years). You may not take
                                             a sick day with pay untir employed by the Company for six
                                             (6) months.
    ✓


                                             You will be eligible for up to two (2) paid personal days per
✓




                                             calendar year (prorated for partial years). Yo4 may not
                                             take a personal day with pay until employed by ,the
                                             Company for six (6) months.

                             D. Life         You will be eligible for Company paid group life insurance
                             Insurance       equal to 3 times your annual base salary (with a
                                             maximum of $250,000) after you have been employed for
                                             3 months.
           {00025320]




          A Langley Holdings Company




                                                                                                             Exhibit A
                                                                                                             000014
     Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.28 Page 16 of 23




                                                                                             PILLERPovv-er Systa.rns




                             E. Travel           You will be eligible for Company paid group travel
                             Accident            accident insurance to protect you while on company
                             Insurance           business which will pay up to 3 times your annual base
                                                 salary based upon the conditions of the policy (maximum
                                                 $300,000). Eligibility is immediate.



                             F. Short-term      · You will be eligible for Company paid group short term:
                             Disability           disability insurance designed to provide income for you
                                                  when you are absent from work for more than seven
                                                  calendar days due to non-occupational illness. Eligibility
                        ,.                        begins after 25 days.

                             G. Long-term        You will be eligible after 3 months of employment for
                             Disability          Company paid group long-term disability insurance.
                                                 Coverage begins after 6 months of disability and
                                                 continues until 65 years of age. Benefits paid are at 2/3
                                                 of base salary.

                             H. Travel and       When required to travel on company business, expenses
                             Expenses            will be reimbursed pursuant to the Company's expense
                                                 reimbursement plan.

                             5.                  Non-Disclosure: The Employee acknowledges that, in
                             Confidentiality;    the course of the Employee's affiliation with the
                             Restrictive         Company, the Company will provide certain training and
                             Govenant            other benefits to the Employee, and that the Employee
                                                 will have access to certain confidential or proprietary
                                                 information ("Confidential Information"} that, even though
                                                 it may be contributed, developed or acquired in whole or
                                                 in part by the Employee, is the Company's exclusive
,/
                                                 property to be held by the Employee in trust and used
                                                 solely for the Company's benefit.                Confidential
                                                 Information includes but is not limited to information
                                                 regarding current or former customers, customer lists and
                                                 records, and any information relating to the business
                                                 affairs, finances, trade secrets, pricing, or any information
                                                 concerning the Company or any of Its dealings or
                                                 transactions or affairs, business methods and practices of
                                                 the Company, marketing strategies of the Company and
        {00025320]




        A Langley Holdings C'ompuny




                                                                                                                   Exhibit A
                                                                                                                   000015
     Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.29 Page 17 of 23




                                                                              PILLERPowef S ystesms



                                    such information as the Company may designate from
                                    time to time as being confidential to the Company.
                                    Confidential Information also includes details of rates of
                                    services offered by the Company, including all
                                    information in the Company's data base.

                                    The Employee agrees that the Company's Confidential
                                    Information belongs to the Company, that Employee shall
                                    not copy Confidential lnfonnation without the Company's
                                    consent, and in any event, shall restore any material
                                    containing Confidential Information and not use any
                                    Confidential Information for the Employee's personal
                                    purposes or the purposes of others but solely to advance
                                    the interests of the. Company. Except as required by law,
                                    the Employee shall not, at any time, either while an
                                    Employee or subsequent to withdrawal, use, reveal,
                                    report, publish, copy, transcribe, transfer or otherwise
                                    disclose to any person, any Confidential Information
                                    without the prior authorization of the Company.
                                      ~




                                    Upon the Employee's withdrawal from the Company, the
                                    Employee shall promptly deliver to the Company all the
                                    Company's property and possessions including all
                                    drawings, manuals, letters, notes, notebooks, reports,
                                    copies, deliverable Confidential Information and all other
                                    materials releiting to the Company's business which are in
                                    the Employee•~ possession or control

                                    Non-Solicitation: The Employee acknowledges that any
                                    customers with whom Employee interacts in the course of
                                    the Employee's affiliation with the Company, regardless
                                    of the manner in which they first came to the Employee,
,/
                                    are the customers of the Company. The Employee shall
                                    acquire no proprietary, ownership or other right in or to
                                    such customers or in the goodwill associated with them.
                                    The Employee further agrees that upon the Employee's
                                    termination of employment with the Company for any
                                    reason or for no reason, the ~mployee will not solicit any
                                    such customers of the Company and that such customers
                                    shall remain the customers of the Company. Further, the
                                    Employee shall not, directly or indirectly: (i) solicit
                                    business which disturbs, or could reasonably be
       /00025320)




       A Langley Holdings Company




                                                                                                      Exhibit A
                                                                                                      000016
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.30 Page 18 of 23




                                                                             PILLEPower Syst.-;ms


                                 expected to disturb, the existing relationship between any
                                 customers and the Company; or (ii) use the name of the
                                 Company in any advertising or announcement materials.

                                 Non-Compete:         The Employee acknowledges that it
                                 would be impossible for the Company to maintain its
                                 business or to provide Confidential Information to
                                 Employee if the Employee were to use such information,
                                 or solicit the Company's customers and appropriate the
                                 Company's good will, so as to compete with the
                                 Company following termination of this employment
                                 relationship. Accordingly, the Employee covenants that,
                                 if the Employee shall cease to be an employee of the
                                 Company for any reason or for no reason, then, in
                                 addition to the general obligation not to solicit customers,
                                 the Employee will not, for a period of two (2) years after
                                 his employment ceases (safd period to be extended by
                                 any period of violation or period of time required for
                                 litigation to enforce this covenant), engage as an owner,
                                 empfoyee or otherwise in a business that competes with
                                 the Company in a capacity the same or similar to that
                                 which Employee is employed pursuant to this Offer
                                 Letter.

                                 Damages: The Employee agrees that, in the event of a
                                 breach of any of these restrictions contained in this
                                 paragraph 5, it would be difficult to assess actual
                                 damages, but that any such breach would cavse
                                 unquantifiable and irreparable harm and significant injury
                                 to the Company. The Employee agrees that in the event
                                 of a breach of any of these restrictions, the Company
                                 shall have no adequate remedy at law. As such, the
                                 Company shall have the right, in addition to any other
                                 remedy, to apply to a court of competent jurisdiction to
                                 enjoin such breach. The Employee agrees that in any
                                 action brought by the Company for injunctive relief, the
                                 Employee waives the giving of an undertaking.

                                 Modification of Restrictions: If any restrictions contained
                                 in this paragraph 5 shall be deemed by a court of
                                 competent jurisdiction to be invalid , illegal or
                                 unenforceable by reason of the extent, duration,
   (00025320}




   A L angley Holdings Company




                                                                                                Exhibit A
                                                                                                000017
     Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.31 Page 19 of 23




                                                                                     PILLE ?owe( Syst,s.ms



                                         geographical scope or other provision thereof, then the
                                         court making such determination shall reduce such
                                         extent, duration, geographic scope or other provision
                                         thereof, and in its reduced form, such restriction shall
                                         then be enforceable in the manner contemplated hereby.

                                         Acknowledgement: The Employee acknowledges that
                                         the restrictions contained in this Section 5 are reasonable
                                         and should the Employee become subject to said
                                         restrictions as a result :of the termihation of employment
                                         for any reason or for no reason, the Employee will be
                                         able to earn a living without violating said restrictions.

                            6.           The Employee hereby agrees to deliver on termination of
                        "   PROPERTY     his employment with the Company, or at any time before
                                         termination, at the request of the Company all papers,
                                         documents, keys, credit cards and any property including
                                         the Employer's vehicles, computers, including information
                                         stored on a computer or any other data or information of
                                         ali'.S, kind including copies of all of the above or any such
                                         information belonging to the Employer. The Employee
                                         agrees to sign an agreement upon request that all such
                                         property has been duly returned.

                            7. ATWILL    Nothing set forth in this Offer Letter, the accompanying
                            EMPLOYMENT   job descripticm or any employee manuals provided by the
                                         Company, shall change the at will nature of your
                                         employment relationship with the Company.

                            8. NEW       Employee       understands that the         Company     is
                            YORK LAW     headquartered at 45 Turner Drive, Middletown, New
                                         York, 10941,,.2047. Employee understands and agrees
,/
                                         that this contract is not Valid until signed and accepted
                                         below by the Company at Middletown, New York. The
                                         parties also agree that this Offer Letter of employment
                                         will be governed by the laws of the State of New York
                                         without regard to its conflict of laws provisions and that
                                         any litigation brought about or arising out of employee's
                                         employment with the Company or this Offer Letter shall
                                         be brought in the courts of the State of New York for
                                         Orange County and the venue shaH be in Orange County,
                                         New York.
        :000253201




        A Langley Holdi ngs Company




                                                                                                             Exhibit A
                                                                                                             000018
    Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.32 Page 20 of 23




                                                                                                           PILLER
                                                                                                            Power Syst;;,ms




            This offer is contingent upon successful completion of the drug screen and reference checks
            which will be done by the Company in due c·o urse.

            This offer is valid provided that it is accepted by you signing below, _returned to the Company
            and received by November 17, 2010.                                    ·

            I look forward to your acceptance and you joining ·our team here at Piller USA, Inc.



                                                                                           Best Regards,

                                                                                           ~~r
                                                                                           Sandra Piazza   ~
                                                                                           Human Resource Manager



            Please confirm your acceptance                     by signing be.low:
                      ~                          ~

        / .-~
                .r'l
                --~-/- ------
            ··'" . /../.      ---     ~--
                                    .,. .,,..-
                                                               -·
        7 Name ~~( ~          ,
/   /              / ~                   , JU 5--(_   1
                                                          "1   --Sv t-eCc_)
            Accepted by Piller USA Inc.

            BY:_     _ _ _ _ _ __
            Its:                                                                    Date

            Enclosures:-

                     1. Job Description



            (00025320}




            A Langley Holdings Company




                                                                                                                              Exhibit A
                                                                                                                              000019
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.33 Page 21 of 23




     EXHIBITB




                                                                     Exhibit A
                                                                     000020
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.34 Page 22 of 23




                                     TRADE SECRETS AND PROPRIETARY
                                      INFORMATION CONVENANT AND
                                         0 -COMP.ETE AGREEMENT


       THE UNDERSIGNED, an employee of PILLER, INC.,_a corporati'on having it's principal 'place of

    business loqted at 45 Turner Road, Middletown, New York (''Piller'') acknowledges that during the

    course of my ~mployment by Piller that.I may ha:ve revealed to me or be.come aware of trade sec;ret_s and

    other informatfon of a proprietary nature concerning Piller. l u,nderstand that such information includes,

    but may not be limited to, c11sJomer lists, price and commi._ssion scbedules, marketing strategies, ~d

    foforma:tion of a technical na,ture whicli is not otherwise made pu.):Jlk To that end, 1 agree tbatl will not

    disclose at any time during my .course of employment with Pi11er not at any tiffi!;l thereafter, any such trade

    secret to   llilY third p;µty.
        I further agree th~t irrµnediately upon tetminatioJ1. of my employment with Piller 1 will ret)lrn to Piller
    any and all writings of any kinq or nature whii;:h I may havi, in my possession relating t~ my employment

    and to the business of Piller, includin$,   but not lirniteq to, all customer lists, price and commission lists,.
    programs, notebooks, workbooks1 wprk papers, drawings, specifications, mapuals, reports and any other

    Written material which may .have come into my possession dmiog the c.ourse. of and as a result of my

    employment whether rurectly or indirecUy,

       I further agree that any trade secrets, inventj-9p_s, improvements, patents, patent applications,
    copyrightable· mat~ria~. programs, systems, or novel techniques or the l.µce, which in any way relate to th<':

    activities of Piller, conceived, devised, developed or otherwise ootained by me puring the .entire perioa of

    me employment, whether in the course ofmy employment.or otherwise, shall be and become the property
       .                                        -
    of .Piller and I agree to give Piller reasonably prn:n;ipt no~ici, of my conception, invention, aIJ.thorshlp,

    deyeiopment or acquisition of any such trade secret, invention, improvement, patent, patent applicatiop,

    copyrightable material,. program, system or novel techniques (herinafter referred to as ''.novel ideas'') and

   agree to execute :~t Piller' s expense socli instruments of trans(er, assignment, conveyance or confirmation




                                                                                                                    Exhibit A
                                                                                                                    000021
Case 3:21-cv-00150-W-KSC Document 1-2 Filed 01/27/21 PageID.35 Page 23 of 23




   and such other documents, as may reasonably be required by l;'i1ler to tr;msfer·, con:finn and perfect Piller

   in Piller all legally protec,tible rights in any sueh "novel ideas" without ~rther consideration.

       In t~e event that either the ti~ period or geographic area stated witrun this agreement is determined

   by a court of competentjudsdiction to be-ovetbroad in any manner. the agreement shall be modified as to
   be a reasonable period of time and ~eogtapbic area to the .rnaximµm extent permitted.

       I further under.stand that this agreement is not to be cpn:;idered as a contract of employment for        any
   specific period oftime1 no.r to alter in any way the at-will nature of the employment relationship. ·

       m the event if any .o f the ,1.bave restricti<;>ns are de~ermhied   to be contprry ta any law or regulation or

   otherwise unenforceable, such determination shall not affect the remainder- of this agreement.

       This agreement shall lie gover.o,ed by and construed with i-0- aqmrdanpe wit~ the 111-ws of the State of

   New York. Notwi1:hstanding any other r~edy or right \J.!hl9h ,Piller ma_y have•.in the .e vent of a bteacb of

   this .agreement: I agree that Piller shall have the right to obtain ill- mjunction or restraining order issued by

   a Court of competent jurisdiction enjoining any such breach or threaten~ breach. I further ag:ree that the                 ~

   Supreme Court of the State of New Yolk, Orange County or tbe Unit~d Stl,ites Pi~tnct Court for the
   Southern District of New York, is suc}l a Court of competent ju.risdicliozi and I do nereby consent tbat

   JUri!:idlction   and venue of any .such action may be in said Coim no matter where I may reside or be
   employed.

       This agrerunent may only be modified by the express written consent of both :piirtie~.




   Dated:   ~ {-'-I-// -=----<
                       2,      /_!} _
                              _/
                          °!_.___._




                                                                                                                        Exhibit A
                                                                                                                        000022
